Citation Nr: 0414453	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-30 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE


What evaluation is warranted for residuals of a right ring 
finger distal tip amputation, with nail deformity, since June 
17, 2002?


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In September 2003, the veteran requested a personal hearing; 
however, this request was later withdrawn.

In the veteran's substantive appeal, he expressed his 
disagreement with the effective date for his service-
connected distal tip amputation of the right ring finger with 
nail deformity.  This newly raised issue is referred to the 
RO for appropriate action.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

In light of VAOPGCPREC 01-04; 69 Fed.Reg. 25188 (2004), 
correspondence dated in January and February 2003 arguably 
satisfies the notice requirements of the laws and regulations 
noted above, additional development is required to assist the 
veteran in obtaining evidence.  But see Briefing Order in 
McCutcheon v. Principi, No. 01-1027 (U.S. Vet. App. Apr. 29, 
2004) (per curiam).  In this regard, the Board notes that 
both the rating decision and statement of the case indicated 
that the veteran would be scheduled for a VA examination to 
ascertain the level of impairment produced by his right ring 
finger disability.  The record does not contain any evidence 
that the veteran was ever scheduled for an examination, 
therefore, this should be accomplished on remand.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran identify all VA and non-VA 
healthcare providers who have treated him 
for his right ring finger disorder since 
June 2002 and ask him to sign the 
appropriate releases.  Thereafter, the RO 
should attempt to secure these records, 
and any pertinent records obtained should 
be associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  The 
veteran must be requested to submit any 
pertinent evidence in his possession that 
has not previously been submitted.

3.  Upon completion of the development 
prescribed above, the appellant must be 
afforded an examination to ascertain the 
nature and severity of any right ring 
finger distal tip amputation residuals, 
to include the presence or absence of a 
painful and tender scar.  All tests and 
studies deemed necessary to make these 
determinations should be ordered.  The 
claims folder must be made available to 
the physician for review.  

The physician performing the examination 
should provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any right 
ring finger disorder, to including 
scarring, in accordance with the latest 
AMIE worksheet for hand disorders.  The 
examiner must address how the amputation 
affects the appellant's ability to work.

4.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of any 
notification must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




